Citation Nr: 9927934	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a bilateral eye 
disorder.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for skin lesions, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1945 to September 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  In decisions of February 1996 and December 1997, the 
RO denied service connection for skin lesions claimed as due 
to exposure to ionizing radiation.  In a decision of January 
1998, the RO denied service connection for a bilateral knee 
disorder, a bilateral eye disorder, and bilateral hearing 
loss.  

A video hearing was held before the undersigned Member of the 
Board in May 1999.  The Board notes that during the hearing, 
the veteran testified that he had recently been diagnosed 
with bone cancer which he believed was related to radiation 
exposure in service.  The Board finds that the veteran has 
raised a claim for service connection for bone cancer.  That 
issue, however, has not been developed or certified for 
appellate review.  Accordingly, the Board refers that issue 
to the RO for any appropriate action. 


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking a current bilateral knee disorder to his period of 
service.

2.  The veteran has not presented any competent evidence 
linking a current bilateral eye disorder to his period of 
service.

3.  The veteran has not presented any competent evidence 
linking any current hearing loss to service.

4.  The veteran has not presented any competent evidence 
linking any current skin lesions to service or to claimed 
exposure to ionizing radiation during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a bilateral eye 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for bilateral hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for skin lesions, 
claimed as due to exposure to ionizing radiation, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).


I.  Entitlement To Service Connection For A Bilateral Knee 
Disorder.

The veteran testified during a hearing held before the 
undersigned Member of the Board in May 1999 that he sustained 
knee injuries in service when he was struck by a car.  He 
stated that the knees were treated shortly after service by a 
private physician, and that he had problems with his knees 
ever since the in-service injury.  The veteran's son 
testified that the veteran had problems with his knees for as 
long as he could remember.  

The Board notes that the veteran's service medical records 
could not be located and are presumed to have been destroyed 
by fire.  Nevertheless, for the purpose of determining 
whether the veteran's claim is well-grounded, the Board will 
presume that the testimony of having sustained knee injuries 
in service is credible.  

The evidence which is of record includes current medical 
evidence showing that the veteran has a disability which 
affects his knees.  For example, a VA medical treatment 
record dated in June 1997 shows that the veteran complained 
of having pain in both knees.  The pertinent diagnosis was 
degenerative joint disease.  

Significantly, however, there is no competent evidence 
linking the current knee disorder to the claimed injury in 
service.  Although the veteran has expressed his own opinion 
that his current knee problems are related to an injury in 
service, lay persons such as the veteran, however, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions).

In summary, the veteran has not presented any competent 
evidence linking a current bilateral knee disorder to his 
period of service.  Accordingly, the Board concludes that the 
claim for service connection for a bilateral knee disorder is 
not well-grounded.

II.  Entitlement To Service Connection For A Bilateral Eye 
Disorder.

The veteran testified during the hearing held in May 1999 
that he sustained injuries to his eyes in service when he 
underwent "gas chamber" training.  He said that his eyes 
were treated with eye-drops at that time, and that his vision 
subsequently deteriorated.  He stated that he had 20/20 
vision when he entered service, but that he required glasses 
within a few years of getting out of service.

The Board initially notes that refractive errors of the eye 
are not diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1998).  

The veteran has presented evidence that he currently has 
disorders of the eye other than refractive errors.  For 
example, a VA medical record dated in October 1995 shows that 
the diagnosis was bilateral cataracts.  

Significantly, however, that evidence is dated many years 
after his separation from service, and the veteran has not 
presented any competent evidence linking a current bilateral 
eye disorder to his period of service.  Accordingly, the 
Board concludes that the claim for service connection for a 
bilateral eye disorder is not well-grounded.

III.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

The veteran testified during the hearing held in May 1999 
that he sustained hearing loss in service as a result of 
exposure to loud noises from artillery.  He stated that the 
noise exposure occurred during basic training, and that he 
was not given any hearing protection.  The veteran's son 
testified that he remembered that during the 1950's and 
1960's the veteran had to turn up volume very loud in order 
to hear.

The report of an audiology examination conducted by the VA in 
December 1996 shows that the veteran has hearing loss of 
sufficient severity to be considered to be a disability under 
38 C.F.R. § 3.385 (1998).  Significantly, however, the 
veteran has not presented any competent evidence linking any 
current hearing loss to service.  Accordingly, the Board 
concludes that the claim for service connection for bilateral 
hearing loss is not well-grounded.

IV.  Entitlement To Service Connection For A Skin Disorder, 
Claimed
 As Due To Exposure To Ionizing Radiation.

The veteran testified that he was exposed to radiation when 
he was stationed in Japan during service.  In particular, the 
veteran said that he went through the Hiroshima area on a 
troop train.  He said that he started having problems with 
his skin a few months later around the end of 1945.  He said 
that he was treated in service with a salve.  The veteran 
reported that he had continued to have skin problems, and 
said that his doctors had told him that the problems were 
related to radiation exposure.  For the purposes of 
determining whether the claim is well-grounded, the 
allegation of exposure to radiation in service may be 
presumed to be true.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are 15 types of cancer which will 
be presumptively service connected.  See 38 U.S.C.A. § 1112c 
(West 1991); 38 C.F.R. § 3.309(d) (1998).  Second, 38 C.F.R. 
§ 3.311(b) (1998) includes a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that "skin lesions" are not among the listed 
diseases.

Similarly, regarding the second method by which a disease may 
be shown to have been due to radiation exposure in service, 
the Board notes that skin lesions are not among the diseases 
listed under 38 C.F.R. § 3.311.  Although skin cancer is 
among the listed diseases, there is no medical evidence of 
record showing that the veteran has skin cancer.  
Accordingly, the RO was correct in not referring the claim 
for further consideration by Under Secretary for Benefits 
with respect to the likelihood that the claimed disabilities 
resulted from the veteran's radiation exposure.

Finally, the Board notes that the veteran has not presented 
any competent medical opinion linking a current skin lesion 
to his claimed radiation exposure.  The only medical opinions 
which are of record are not sufficient to render the 
veteran's claim well-grounded.  The report of a skin 
examination conducted by the VA in February 1996 shows that 
the veteran gave a history of getting blisters in service on 
his hands, his neck, and on the back of his hips.  He said 
that they itched, and would burst and cause severe burning 
and pruritus.  The lesions would come every two to three 
months.  He reported that he was in Japan after the bombing 
in 1945, and that others who were with him there had similar 
lesions.  The veteran's current complaints included having 
burning and itching in areas affected by the lesions.  On 
examination, there were two or three dry areas of skin seen 
on the dorsum of the veteran's left hand.  No skin lesions 
were seen on his lower back.  The skin on the dorsum of the 
neck was greatly thickened and appeared to be slightly 
erythematous.  Apart from that, there were no skin lesions 
seen in that area.  The veteran reportedly had not seen a 
dermatologist and had not had any diagnosis made with respect 
to the skin lesions.  The examiner concluded by stating his 
opinion that it was possible to have skin manifestation 
radiation dermatitis after being exposed to radiation, but 
that at present he did not see any significant skin lesion on 
the veteran's body.  

The opinion offered by the VA examiner does not provide 
support for the veteran's claim.  The fact that the veteran's 
own account of the etiology of his disability was recorded in 
his medical records also is not sufficient to support the 
claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the 
Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has also considered a letter dated in September 
1997 from Thomas H. Conklin, Jr., D.O., which shows that the 
doctor's father (who was also a doctor and is now deceased) 
treated the veteran for several years for skin problems 
associated with his contact with an atomic bomb while he was 
stationed in Japan.  The letter from Dr. Conklin pertains 
only to treatment many years ago and does not contain any 
indication that the veteran currently has a disorder which is 
related to radiation exposure in service.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Although the veteran has given his own opinion that exposure 
to radiation during service caused current skin lesions to 
develop, the veteran's own opinion is not enough support the 
claim.  Lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

In summary, the veteran has not presented any competent 
evidence linking any current skin disorder to service or to 
claimed exposure to ionizing radiation during service.  
Accordingly, the Board concludes that the claim for service 
connection for skin lesions, claimed as due to exposure to 
ionizing radiation, is not well-grounded.

Because the claims for service connection are not well-
grounded, VA is under no duty to assist the appellant in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claims.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for skin lesions, claimed as due to 
exposure to ionizing radiation, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

